Citation Nr: 1242921	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for residuals of a broken nose, to include loss of smell.

4.  Entitlement to service connection for a respiratory disorder, to include bronchial asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2012, the Veteran presented testimony before the undersigned Veterans Law Judge. 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In a June 2008 rating decision, the RO denied entitlement to service connection for sleep apnea.  VA informed the Veteran of the determination in July 2008.  In February 2009, the Veteran submitted a VA Form 9, Appeal to the Board, wherein he wrote to see the attached documents.  See id.  One of the documents was the VA Form 21-4138, Statement in Support of Claim, wherein he requested service connection for sleep apnea.  In a March 2009 letter, the RO informed the Veteran that it was unclear as to whether he was appealing the denial of service connection for sleep apnea.  It noted that until clarification was received, his disagreement was considered inadequate.  The Veteran did not respond to the letter, and did not raise the issue at the September 2012 Board hearing.  Thus, the Board finds that there is no notice of disagreement as to the denial of service connection for sleep apnea.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted prior to deciding the issue on appeal, which is explained below.

In connection with the Veteran's application for compensation benefits, he submitted two statements from Dr. Kuzio, both of which are dated in January 2006.  In one of the statements, Dr. Kuzio indicated the Veteran had received treatment for knee pain at his facility.  In a separate document, he wrote the Veteran had received treatment for a fractured nose.  The Veteran completed a VA Form 21-4142, Authorization and Consent to Release Information to VA, in February 2006 and gave VA permission to obtain the treatment records from Dr. Kuzio.  He wrote that Dr. Kuzio had treated him for all four disabilities.  See VA Form.  There was no attempt to obtain these records, and the Board finds they are relevant to the issues on appeal, as evidenced by the completed VA Form 21-4142.  Thus, this is one basis for the remand.

Additionally, VA provided the Veteran with an examination in June 2006.  The examiner diagnosed the Veteran with bilateral knee strain.  The examiner, however, did not provide an opinion as to the likely etiology of the bilateral knee strain.  For these two disabilities, the Board finds that an etiological opinion is necessary, as the Veteran submitted a January 2006 letter from his treating physician who provided sufficient wording for a finding that the bilateral knee strain may be due to service.  See 38 U.S.C.A. § 5103A(d)(2) (describing the criteria necessary for entitlement to a VA examination or opinion).  This is the second basis for the remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have him give VA permission to obtain the medical records from Dr. Kuzio in Kennesaw, Georgia.  If there are other outstanding medical records pertaining to these disabilities, the Veteran should provide VA with permission to obtain these records as well.

2.  After allowing time to receive any additional medical records, send the Veteran's claims file to an appropriate specialist and ask the examiner to review the claims file (the Veteran does not need to be examined).  The examiner should be informed of the following facts:

* The Veteran served on active duty from July 1984 to May 1987.

* The service treatment records are in a white envelope and have been placed in chronological order.  They do not show complaints of knee pain or a knee injury.  

* The Veteran claims he developed a chronic bilateral knee disability from the wear and tear his knees underwent while in service.  See September 2012 hearing transcript on pages 6-7.  In other words, he does not claim he sustained a specific injury to his knees while in service.

* June 2006 x-rays of the knees were both negative.  See June 2006 Radiology Consultation tabbed on the left in yellow.

* There is a June 2006 examination report, which shows clinical findings of both knees and a diagnosis of bilateral knee strain.  See report tabbed on the left in yellow.  

* The Board has remanded the claims to obtain private medical records the Veteran had identified.  Thus, there may be additional medical records at the top of the claims file.

The examiner is asked to answer the following questions:

(i) Is it at least as likely as not (50 percent probability or higher) that any current right knee disability (strain) is due to wear and tear sustained while the Veteran was in service from July 1984 to May 1987?  Please state yes or no and state upon what facts and medical principles the opinion is based.

(ii) Is it at least as likely as not (50 percent probability or higher) that any current left knee disability (strain) is due to wear and tear sustained while the Veteran was in service from July 1984 to May 1987?  Please state yes or no and state upon what facts and medical principles the opinion is based

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of entitlement to service connection for a right knee disability, a left knee disability, residuals of a broken nose, to include loss of smell, and a respiratory disorder, to include bronchial asthma.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



__________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

